Citation Nr: 1229467	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.

2.  Entitlement to service connection for residual disability from heat stroke. 

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1975 to January 1978 with subsequent service in the Army National Guard until June 2001.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in December 2010.  This matter was originally on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco Texas and North Little Rock, Arkansas.

In February 2010, the Veteran testified at a travel board hearing.  A transcript of that hearing is of record.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.   Thus, as the Board will analyze the Veteran's current claim under this framework and has recharacterized the service connection claim as entitlement to an acquired psychiatric disability, to include PTSD. 

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A chronic thoracic spine disability has not been related by competent medical evidence to service.

2.  Chronic residual disability from heat stroke has not been related by competent medical evidence to service.


CONCLUSIONS OF LAW

1.  A chronic thoracic spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011).

2.  Chronic residual disability from heat stroke was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's December 2010 Remand, the Appeals Management Center (AMC) /RO scheduled the Veteran for VA examinations to determine the etiology of any current thoracic spine disability and any current residuals of heat stroke, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's December 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).


Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a January 2011 letter informed the Veteran of what evidence was required to substantiate the claims) and of the Veteran's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  This letter was followed up by a readjudication per a February 2012 Supplemental Statement of the Case, consistent with Mayfield.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Here, the Veteran's service treatment records for his Army National Guard service, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in May 2011.  38 C.F.R. § 3.159(c)(4).  The May 2011 VA examiner addressed the existence and etiology of any current thoracic spine disability and any residuals of heat stroke in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The May 2011 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

Overall, there is no shortcoming in VA's duties to assist or notify in this case that would prejudice the Veteran.  The Board will thus proceed to the merits of the case.

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The Veteran contends that he incurred a thoracic spine disability and residual disability from heat stroke as a result of in-service incidents during reserve training periods.  In this regard, service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ACDUTRA), or injuries suffered during inactive duty training (INACDUTRA) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106 (2011).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505; 38 U.S.C.A. § 101(22)  (West 2002); 38 C.F.R. § 3.6(c) (2011).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505; 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d)  (2011).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  See Smith, 24 Vet. App. at 44.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the Veteran would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Thoracic Spine Injury

The Veteran's service personnel records includes a June 3, 1990 Chart Copy from Palo Pinto General Hospital, which notes that the Veteran had been in a motor vehicle accident two weeks prior as a driver of a compact car that was hit from behind by another compact car.  X-rays were negative, and the Veteran had been receiving treatment from family doctor with noted medications.  The Veteran was given activity limitation by doctor but weekend drill superseded this, and the Veteran apparently strained mid back while clearing mud from tank.  The Veteran had localized mid-thoracic spine pain with radiation in paravertebral muscle, left greater than right, and left arm particularly thenar aspect, no overt radiculopathy, no paresthesias, no neuro defects.  Diagnoses included acute exacerbation of prior injury to paravertebral area cervical and thoracic and possible compression fracture T5.   

A letter from Dr. Zimmerman dated June 1, 1990, which indicates that the Veteran was a in a motor vehicle accident on May 16, 1990 and that he was under her care for a cervical and upper thoracic sprain/strain.  Dr. Zimmerman noted that the Veteran would be unable to do any heavy lifting or strenuous exercises for the next month.

A Report of Investigation indicates that the Veteran reported to inactive duty training on June 1, 1990, with a doctor's statement excusing him from heavy lifting and strenuous exercises.  The company commander allowed the Veteran to attend training in a light duty status.  On June 3, 1990 at 9:00 a.m., the Veteran was removing mud from a M60A3 tank and aggravated an injury received in an automobile accident a week prior to the training assembly.  The Veteran was taken to the Palo Pinto General Hospital for evaluation.  

Records from Palo Pinto General Hospital dated June 3, 1990, indicates that the Veteran was diagnosed as having acute maculation of paravertebral strain possible T5 compression fracture.  Specific instructions indicated, "No lifting [more than] 5 [pounds,] no prolonged sitting or lying face up[,] Deep breath every h[ou]r while wearing support belt."

A Statement of Medical Examination and Duty Status dated on June 4, 1990 indicates that the Veteran suffered acute exacerbation of prior injury to thoracic spine, that the Veteran was not under the influence, that the injury was not likely to result in a claim against the Government for future medical care, and that the injury was incurred in line of duty.  The physician noted that the Veteran had been in a motor vehicle accident two weeks prior resulting in paravertebral strain in cervical and dorsal spine and the Veteran's disregard for restrictions given by initial provider most likely resulted in exacerbation.  The statement also indicated that the Veteran had been on INACDUTRA from June 1, 1990 to June 3, 1990 and that he presented to the Emergency Room on June 3, 1990.  

In a sworn statement dated October 13, 1990, the Veteran indicated: 

On 3 June 1990 about 0900 hours at UTES #2, I had a nerve spasm due to acute asthenia from an auto accident.  At the beginning of drill I had informed my chain of command at all levels that I was under doctors care and medication.  I had also presented CPT [R.K.M.] with a statement of restriction on physical activity.  The event at drill was due to scraping mud off of a track for turn in.  I had been ordered to do so by SSG [T.A.B.], who at the time did not understand the severity of my injury.  SSG T.A.B. was aware of my doctors profile statement.  But he was left shorthanded.

In a sworn statement dated June 3, 1990, Ssg. [T.A.B.] indicated, 

Approximately 0900 hrs 3 June 1990 I instructed [the Veteran] to obtain a lightweight earthmoving apparatus and assist in removing mud from a tank.  [The Veteran] responded by vigorously carrying out his duties.  When instructed to stop, he left the area and collapsed.  Medical attention was summoned immediately by witnesses.  Victim was transported to area hospital, diagnosis made by competent authority (civilian), apparent fracture of vertebrae.

In a sworn statement dated June 3, 1990, 2Lt. B.R.H. indicated,

On 1 June 1990, [the Veteran] arrived to drill with a profile for light duty only.  [The Veteran] was advised not to go to the field by his doctor.  But insisted he would only do light duty during drill.  In ensured that [the Veteran] performed only light duty such as headcount.

On Sunday, 3 June 1990, I saw [the Veteran] using an entrenching tool to remove mud from a tank hull.  I told [the Veteran] to let me use the entrenching tool and that he should rest in his POV.  He did not make it to the car, but fell on the ground claiming he could not breath[e].  I later went to see [the Veteran] at the Palo Pinto Hospital where I spoke with him, ... and the attending physician.

[The Veteran] told me that SSG [T.A.B.] had urged him to stay busy during the weekend and that he wanted to "prove SSG T.A.B." that he couldn't do the work.  ...

A Line of Duty Investigation yielded the opinion of the investigating officer that the Veteran's injuries as a result of the Accident in June 1990 were not in the line of duty and due to the Veteran's own misconduct.

In this case, the record confirms that the Veteran was in the Army National Guard and was on ACDUTRA on June 3, 1990.  In addition, in September 2005 the RO issued an Administrative Decision which determined that the injuries sustained by the Veteran on June 3, 1990 were incurred in the line of duty.  
  
However, despite the diagnosis of acute maculation of paravertebral strain possible T5 compression fracture during ACDUTRA, the Board cannot conclude a "chronic" thoracic spine condition was incurred during ACDUTRA.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

When a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Such evidence, however, is lacking here.  A report of Medical Examination dated in June 1998 for the purpose of retention to National Guard evaluated the Veteran's spine as normal.  On the Report of Medical History completed by the Veteran in conjunction with his physical examination, he indicated that he had never had recurrent back pain, but he did note that he had been in an automobile accident on May 10, 1990, and had been a patient in the hospital.   

In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities during ACDUTRA and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").    

In this case, the Veteran's contention that he has had thoracic spine pain since his ACDUTRA is inconsistent with his Report of Medical History in June 1998 denying recurrent back pain.  Thus, although the Veteran reports continuity of post-service symptoms, as noted above, the Board finds any of his allegations to be not credible.  In light of the Veteran's lack of credibility, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, a claimant must demonstrate (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir. 2004).  

No medical professional, however, has ever competently related a thoracic spine disorder to the Veteran's military service.  

The Board notes that the record contains medical records in which is apparent that the medical providers accepted the Veteran's accounts of back injury and psychiatric trauma.  A post-service reference to injuries sustained in service without a review of service medical records, however, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  In addition, a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Further, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

A May 2003 CT scan of the thoracic spine was within normal limits.

The Veteran underwent VA examination in December 2005, at which time he reported pain at the back of the neck and in the lumbar and lower lumbar spine.  The Veteran had no thoracic back pain at that time.  The VA examination noted that summation of the thoracic spine revealed normal examination and CT evidence revealed no evidence of degenerative joint disease or herniated disc.  
  
The Veteran underwent a VA examination in July 2006, at which time he was diagnosed with degenerative joint disease of the cervical and lumbosacral spines.  There was no diagnosis related to the Veteran's thoracic spine.

The Veteran underwent a VA examination in May 2011, at which time the examiner noted that there was no prior history of dorsal spine problems prior to entry into the Army or Reserves other than the motor vehicle accident described above.  The examiner noted that the Veteran was in a motor vehicle accident just prior to military activities in May 1990 and suffered a cervical and thoracic strain.  The examiner stated that it appeared that most of the symptoms were noted in the lower cervical spine as well as the upper dorsal spine and that there was mention of a possible upper spine abnormality but follow-up did not reveal any evidence of ongoing problems with the dorsal spine.  

The Veteran reported that his dorsal spine would flare up intermittently.  The examiner noted when asked three times during examination and to point to the area of concern, the Veteran pointed to the L1 region of the lumbar spine and denied any discomfort in the dorsal spine.

The examiner noted that x-rays of the dorsal spine revealed mild degenerative changes in what appeared to be the T9 region laterally and that between 10 and 9 there were some degenerative spurring from the AP view.

The Veteran was diagnosed with degenerative joint disease of the dorsal spine and a normal dorsal spine examination.

The examiner noted,

Regarding his dorsal spine, the Veter[a]n in fact points to the upper lumbar spine as the area of concern, which has been evaluated in the past.  He does have degenerative changes in the dorsal spine but his symptoms are not compatible with the dorsal spine condition.  It is felt his dorsal spine disorder is likely from aging and occupational stresses over the year.  This is not the condition causing his pain as he describes pain in the upper lumbar region for which he complains of.  He was asked repeatedly about the dorsal spine area and this was not the area of referred pain.  

The examiner also noted, 

... the Veteran has degenerative disk disease of the dorsal spine.  His symptoms are related to the lumbar spine and therefore I have been asked to render an opinion only in the dorsal spine.  He basically is asymptomatic.  He had a bone scan in 2003 that did not reveal any evidence of degenerative changes.  He had a PMRS exam in 2003 without any dorsal spine abnormalities found.  Although he complaints of a dorsal spine condition, his complaints are of the upper lumbar spine, which is the lumbar spine condition and not a dorsal spine condition.  He does have evidence of degenerative changes in the dorsal spine.  This would be expected from his age as well as occupational stressors over the years.  It is not attributed to any dorsal spine strain prior to military drills, review of the file after that, most of his complaints were specifically related to the neck and lower lumbar spine.  ... There is no nexus to link any dorsal spine condition to complaints in the military.  He had an upper dorsal spine strain which resolved itself.  This was in a different area of the dorsal spine.  He is asymptomatic in the lower dorsal spine.  His complaints are of the lumbar spine.  Therefore, it is my opinion that it is less likely ... that his dorsal spine condition is related to disease or injury or aggravation from his tour of duty 05/1990-06/1990.  He had a pre-existing strain just prior to this tour of duty.  He initially had to perform activities and a drill which flared his back an[d] neck.  ...

The examiner further noted, 

I find no evidence that he had a pre-existing dorsal spine condition other than the dorsal spine strain from the car wreck.  This was in the different area of the spine on review of the record.  This apparently resolved itself as he had no ongoing problems with the upper dorsal spine following the motor vehicle history in that brief tour with the drill.  The fact that he had a bone scan in 2003 that was negative [for] degenerative changes would also be evidence against degenerative processes in the dorsal spine up through 2003.  This would render evidence that his present x-rays suggest the demonstration of degenerative changes in recent years.  This would be consistent with aging and occupations.  This would correlate the fact that he did not have degenerative arthritis prior to the finding today since his bone scan was negative in 2003.  He is asymptomatic, therefore it will have to be assumed that this is natural progression, since he has no symptoms in the dorsal spine.

Thus, the record is absent credible evidence of in-service incurrence of a chronic thoracic spine disorder; credible evidence of continuity of thoracic spine symptomatology, and competent medical evidence of a nexus between a current chronic thoracic spine disorder and his period of ACDUTRA.  

Although the Veteran contends that he suffers from a current chronic thoracic spine disability that is related to his ACDUTRA period, as a layman he is not competent to offer opinions on medical causation; moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a thoracic spine disability, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Heat Stroke

The Veteran's personnel records indicate that he was ordered to annual training (ACDUTRA) from July 1, 2000 to July 15, 2000 at Fort Hood.

In September 2005 the RO issued an Administrative Decision which determined that the heat stroke suffered on July 10, 2000, was incurred in the line of duty.  

The Veteran's service treatment records include health records which not that on July 2, 2000, the Veteran presented complaining of headache and dizziness at 3:00 p.m. and that he had stopped sweating.  The Veteran had been taking Vicadin for pain in neck.  He had prior heat stroke in 1984, was treated in the Emergency Room.  The Veteran was tired, had blurred vision, and his head was hurting.  He was given an I.V.  The Veteran also had bad sunburn which became worse after applying sunscreen.  He had soft puffy skin in the face area.  The Veteran was assessed as being dehydrated and having sunburn.  On July 9, 2000, the Veteran presented with complaints of blurred vision and headache.  The provider noted that the Veteran had been treated for heat injury on July 1, that he had IV therapy but had not gotten better.  Assessment was heat injury with intermittent vision problems.  On July 10, 2000, the Veteran was improved but still had remnant of headache.  On July 11, 2000, the Veteran presented for follow up treatment for heat exhaustion.  The Veteran reported feeling weak and having muscle cramps; but he reported that he was getting better and had no vertigo, no nausea, and no vomiting.

On July 13, 2000, the Veteran presented with complaints of headache and nausea.  He was not sweating, his face was red and hot to the touch, and he appeared to be very tired.  His oral mucus was moist.  The assessment was heat exhaustion.  It was noted that the Veteran did not take adequate fluids and drank Dr. Pepper all day, according to company medics.  I.V. fluids were pushed.  The Veteran was diagnosed as having heat exhaustion, told to take Tylenol for headache, and advised not to take any Vicodin for 8 hours, to increase water consumption, to remain in quarters for 24 hours.

A Statement of Medical Examination and Duty Status dated July 13, 2000, which indicates that on July 2, 2000, approximately 3:00 p.m., while attending Annual Training at Fort Hood, the Veteran complained of having headaches and dizziness.  The Veteran had been sunburned and was drinking too many Cokes.  The Veteran was taken to medics where an I.V. was administered on him.  He was treated for this incident and returned to duty.  A heat injury was noted.  The medical opinion indicated that injury was incurred in line of duty.  

However, despite the diagnosis of heat exhaustion during ACDUTRA, the Board cannot conclude a "chronic" heat injury condition was incurred during ACDUTRA.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."
See Savage v. Gober, supra.  

Such evidence, however, is lacking here.  The Veteran has not reported continuity of post-service heat injury symptoms.  Instead, the Veteran contends that he has recurring heat injury symptoms during periods of hot weather.  

In April 2003, the Veteran arrived at the emergency room with complaints of headache which worsened and then he experienced increased weakness, muscle cramps in his hands, arms and legs as well as spasms all over.  The Veteran also noted chest pain earlier.  The provider noted a past history of heat strokes.  The provider noted that the Veteran had been out in the sun for the prior 2 1/2 days.  Physical examination showed that the Veteran's face and neck were sunburned.  After physical examination, the Veteran was diagnosed as having heat exhaustion, muscle cramps, chronic pain syndrome, and increased blood pressure.

In September 2004, the Veteran reported that when it gets too hot, he sweats out all of his fluids in a matter of minutes; he gets totally dry; his chest starts hurting with pain traveling into his left arm, side of neck, and jaw; he experiences dizziness, nausea, and vomiting; he experiences temporary blindness and tunnel vision; and he totally blacks out.  The Veteran reported that he goes to the local emergency room every summer for heat illness.  

The Veteran underwent a VA examination in December 2005, at which time he noted a history of heat exposure during military duty in July 2000.  The Veteran reported that he developed profuse sweating, that he became dizzy, and was taken to the local hospital tent where he was treated with intravenous solutions and kept on light duty for the remainder of his drill.  The Veteran reported that he was returned to his civilian duties at that time without further problems but reported recurrent symptoms in 2001, 2002, and 2003, when he was treated in the emergency room because of sweating, dizziness, and numbness.  The Veteran also stated that he became temporarily blind on all occasions associated with exposure to heat.  

The Veteran underwent a VA examination in May 2011, at which time the examiner noted: 

... He suffered heat exhaustion in 2000 while stationed at Fort Hood.  He states he was out in 120 degree temperature for a couple of weeks without water, the last 3 days.  He was found to suffer from heat exhaustion with dehydration.  He was given many liters of IV fluids.  Symptoms totally resolved.  Symptoms at that time included generalized weakness, headache, nausea, leg cramping and blindness per Veteran history.  There was no history of kidney failure, liver failure or end organ pathology following the illness on review of the entire C-file and the present date review of all present records.  He was evaluated for this condition in 12/08/2005.  He states he continues to have problems when he gets outside in temperatures above 85 or 90 degrees, with particular attention noted to the 90 degrees.  He states that if he is out in the heat 20 minutes, he will sweat profusely and become dehydrated as well as develop a headache, vomiting and blindness with both eyes.  He states symptoms resolve after he cools off inside over a short period of time.  He does alright between flare-ups.  He currently treats the condition with just heat avoidance.

As the evidence indicates that the Veteran goes months without experiencing any heat injury symptoms, service connection is not warranted under 38 C.F.R. § 3.303(b).  Also, no medical professional, however, has ever competently related a current, chronic heat injury disorder to the Veteran's military service.  38 C.F.R. § 3.303(d).  

At the May 2011 VA examination, the VA examiner noted that he had reviewed the records from 2000 and that the Veteran did not have heat stroke.  The examiner explained that the Veteran's temperature was normal and that people with heat stroke in general will develop a temperature of 105 degrees as well as evidence of end organ problems regarding neurologic system, respiratory tract, kidney, and liver which was not found on review of the Veteran's records.  The examiner explained that the Veteran's renal and liver functions have remained normal and that there was no evidence of end organ pathology from heat illness in the past as laboratory findings showed normal living and kidney functioning.  In addition, the examiner noted that past neurologic and C&P examinations failed to reveal any neurologic abnormalities from heat exhaustion.  

The examiner noted that the Veteran described a subjective heat sensitivity to temperatures above 85 degrees and functioning normally in lower temperatures.  
The examiner noted that the Veteran was able to sweat, his circulation was normal, he was neurologically intact, and his eye findings were normal.  The examiner noted that the Veteran had normal eye examinations in the past without any evidence of chronic problems from heat exhaustion.  

The examiner noted that people with heat exhaustion tend to recover totally following general treatment with IV fluids, felt to be the case here.  The examiner explained that people with heat exhaustion typically do not have any chronic residual problems unless there is evidence of end organ pathology following the heat illness, which was not demonstrated.  The Veteran noted that the Veteran suffered a mild heat illness, classified as heat exhaustion and that it was treated and resolved.  The examiner noted that there was no evidence of any chronic disorder due to the heat exhaustion.  The Veteran was diagnosed as having "heat exhaustion - no residuals found."

Thus, the record is absent credible evidence of in-service incurrence of chronic residuals of heat stroke, credible evidence of continuity of heat injury symptomatology, and competent medical evidence of a nexus between chronic residuals of heat injury and his period of ACDUTRA.  Most importantly, the record is absent evidence of current, chronic residuals of heat injury.  As noted above, that an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.       

Although the Veteran contends that he suffers from chronic residuals of heat stroke that are related to his ACDUTRA period, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  See 38 C.F.R. § 3.159(a)(2).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a thoracic spine disability is denied.

Entitlement to service connection for residual disability from heat stroke is denied.


REMAND

The Veteran underwent a VA PTSD examination in May 2011 at which time the Veteran reported that the most stressful thing that happened to him while in Korea was that three men that he knew beat him up one night while he was serving guard duty on the perimeter.  The Veteran reported that Sergeant L. beat his face up with his class ring, that Sergeant L. lost a stripe, and that the other two were not punished.  The Veteran reported that the other stressful incident occurred one week before he got out of the military.  He was reportedly at Fort Campbell, Kentucky and was the victim of a personal assault.  The examiner noted that the Veteran requested that no details about the matter be included in the examination report.  After a mental status examination, the Veteran was diagnosed as having depressive disorder, not otherwise specified.  PTSD was not found.  

The examiner rendered an opinion that it was less likely as not that the Veteran's current depression was related to his active military service.  The examiner explained that there were no service treatment records related to any complaints of depression while the Veteran was in the military and that the Veteran described missing his family and other psychosocial stressors, not necessarily military related.  The examiner noted that a diagnosis of PTSD was not found during evaluation based on numerous things, including that to make a diagnosis of PTSD, there must be an identified stressor to the point that the traumatic event is re-experienced over time and is intensely experienced and that the Veteran's stressor statements have changed significantly over time.  

The examiner noted that there was no evidence to suggest from the Veteran's report during evaluation that he met the criteria for PTSD based on fear of hostile military activity.  The examiner noted that essentially the Veteran did not meet the criteria for PTSD.  The examiner also noted that the only other psychiatric disorder noted during that day's examination was possibly a substance-induced mood disorder based on the Veteran's fairly significant alcohol abuse.

With respect to the Veteran's depressive disorder diagnosis, the Board finds that the medical opinion is not sufficient.  As noted above, the examiner explained that there were no service treatment records related to any complaints of depression while the Veteran was in the military and that the Veteran described missing his family and other psychosocial stressors, not necessarily military related.  

The Board notes that the question is not whether the Veteran's depressive disorder is related to his military service per se but whether his depressive disorder is related to any incident of his military service including his reports of missing his family and other psychosocial stressors during his military service.  As such, the Board finds that an additional medical opinion should be rendered regarding whether his current depressive disorder is in any way related to his active military service.       

A VA active problem list dated in September 1983 indicates illegal drug use, psychological dependence, and alcohol abuse with an approximate onset date of 1975.  The problem list also notes difficulty adjusting to an adult role, with an approximate onset date of 1970.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) notice letter addressing the criteria for establishing service connection for both PTSD and, more generally, a psychiatric disorder.  

2.  The Veteran must be afforded a VA examination, with a psychiatrist or psychologist, to determine the etiology of any current psychiatric disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current, chronic psychiatric disorders and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorders are in any way related to the Veteran's active duty service, including any in-service psychosocial stressors such as specific personal assault incidents.  The examiner must provide a complete rationale for any opinion provided.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


